United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS         January 19, 2004
                       FOR THE FIFTH CIRCUIT
                                                         Charles R. Fulbruge III
                                                                 Clerk

                            No. 03-60417
                          Summary Calendar


EMMA PAULINA QUINONES-PEREZ;
RUSBEH BANIHASHEMI; GUIV BANIHASHEMI,

                                    Petitioners,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                    Respondent.

                       --------------------
               Petition for Review of Orders of the
                   Board of Immigration Appeals
                       BIA Nos. A74-856-072
                                A74-856-073
                                A74-856-074
                       --------------------

Before SMITH, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     The petitioners appeal from the Board of Immigration

Appeals’s (BIA) denial of their applications for asylum and

withholding of removal.   Petitioners Rusbeh Banihashemi and Guiv

Banihashemi had applied for asylum and withholding of removal as

riders on the application of their mother, Emma Paulina Quinones-




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 03-60417
                                 -2-

Perez (Quinones).   Quinones sought asylum based upon spousal

persecution.

     Quinones argues that the immigration judge (IJ) erred in

denying her application based upon an adverse credibility

finding.   This court generally reviews only BIA decisions;

however, because the BIA adopted the IJ’s credibility finding,

this court reviews the IJ’s finding.      See Efe v. Ashcroft,

293 F.3d 899, 903 (5th Cir. 2002).      The factual conclusions are

reviewed for substantial evidence.      Id. at 903.   The substantial

evidence standard requires that the decision be based on the

evidence presented and that the decision be substantially

reasonable.    Carbajal-Gonzalez v. INS, 78 F.3d 194, 197 (5th Cir.

1996).   Great deference is afforded to an IJ’s decision regarding

credibility.    Efe, 293 F.3d at 903.

     The record contains testimony from Quinones’s son and sister

that discredits Quinones’s assertions of spousal abuse.      The

information contained in Quinones’s application for asylum and

psycho-social summary is also inconsistent with Quinones’s

testimony at the asylum hearing.   From the numerous discrepancies

in Quinones’s testimony and documentary evidence, the IJ’s

decision to deny Quinones’s application based upon an adverse

credibility finding was substantially reasonable.       See Carbajal-

Gonzalez, 78 F.3d at 197.

     For the first time in her petition for review, Quinones

argues that she received ineffective assistance of counsel and
                            No. 03-60417
                                 -3-

that she is entitled to relief under the Convention Against

Torture pursuant 8 C.F.R. § 208.16.    Because these claims were

not presented before the BIA, this court lacks jurisdiction to

review them.    See Wang v. Ashcroft, 260 F.3d 448, 452-53 (5th

Cir. 2001).

     Quinones also argues that she was denied a full and fair

hearing because the IJ precluded her from cross-examining a

witness about Form I-213, “Record of Deportable Alien,” which

Quinones asserts contained impermissible hearsay.   Quinones

argues that Form I-213, as well as Form G-170, “Alien Smuggler

Data Import Sheet,” were not properly authenticated.    Quinones

concludes that the admission of unreliable evidence violated her

due process rights.

     “The rules of evidence, including those that exclude

hearsay, do not govern deportation proceedings.”    Olabanji v.

INS, 973 F.2d 1232, 1234 (5th Cir. 1992).   Nevertheless,

“immigration judges must conduct deportation hearings in accord

with due process standards of fundamental fairness.”    Id.    This

court reviews due process claims de novo.    Ogbemudia v. INS, 988

F.2d 595, 598 (5th Cir. 1993).   “Due process challenges to

deportation proceedings require an initial showing of substantial

prejudice.”    Anwar v. INS, 116 F.3d 140, 144 (5th Cir. 1997).

     Although Quinones raised her objections only to Form I-213

before the BIA, she cannot establish the requisite showing of a

denial of due process as to either admitted document.   While the
                           No. 03-60417
                                -4-

IJ considered the inconsistencies in these documents, the IJ’s

adverse credibility finding turned upon Quinones’s testimony

at the asylum hearing.   Morever, Quinones cannot establish

substantial prejudice because she has not objected to the IJ’s

finding of inconsistency within her own submitted documentary

evidence.   See Anwar, 116 F.3d at 144.   Accordingly, the petition

for review is DENIED.